106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eldon Wayne RILEY, Jr., Plaintiff-Appellant,v.WEYERHAEUSER PAPER COMPANY, Defendant-Appellee.
No. 96-2620.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-94-11-3-MU)
Eldon Wayne Riley, Jr., Appellant Pro Se.
Max Daniel McGinn, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, for Appellee.
Before RUSSELL, WILKINS,* and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for relief under Fed.R.Civ.P. 60(b).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Riley v. Weyerhaeuser Paper, No. CA-94-11-3-MU (W.D.N.C. Oct. 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Wilkins did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)